Concurring and Dissenting Opinion by Senior
Judge Kalish:
I agree with the opinion excluding tanks from taxation as part of the real estate. It is my opinion that the trial judge applied the correct methodology in calculating the taxing district’s “common level” ratio of assessments and committed no error of law or abuse of discretion in admitting the evidence of the studies and the testimony of Mr. Deitch, Chairman of the Board of Delaware County Assessment Appeals.
*349An owner of property is entitled to have his assessment reduced to conform to the common level •assessment in the taxing district. The average of the varying’ ratios may be considered the common level. Because of the uniformity requirement of our Constitution in Pennsylvania all real estate is entitled to the same ratio, i.e., you cannot apply one ratio to residential property and another to commercial or industrial property. All are entitled to uniform treatment. Keebler v. Kenny, 496 Pa. 140, 436 A.2d 583 (1981) ; McKnight Shopping Center, Inc. v. Allegheny County Board of Property Assessments, 417 Pa. 234, 209 A.2d 389 (1965). Our courts have recognized sales data as a means of constructing the common level. Keebler.
John Deitch, Chairman of the Board of Delaware County Assessment Appeals, testified as to the methodology used in this case in arriving at the common level. He testified that under his supervision a printout was made of 10,546 sales from July 1, 1980 to June 30, 1981. From this raw sales data were eliminated 3,701 sales as not being of arm’s length, i.e., one dollar sales, family sales, et cetera. He said this was done by employees but he could not verify the technique used, nor vouch for its accuracy. He then said that the ratios were calculated by breaking down the sales into categories o£ use, such as residential, industrial and commercial, et cetera. He then computed the unweighted ratios for the properties in each use category. Then he estimated the total fair market value of every parcel in each use type. Finally, he calculated a district-wide weighted ratio by summing the total estimated fair market value for each parcel in the district and divided by the total assessed value. This stratification and weighted ratio methodology was approved in the Keebler case. The testimony of Mr. Deitch shows familiarity with this methodology acceptable to the Supreme Court and his testimony was relevant and *350helpful to the trial judge whose duty it is to see to it that the average ratio as calculated is not grossly deceptive as a fair gauge of the ratio of assessment to fair market value. Thus, his testimony assured the trial court that the inference drawn from the data was not unreasonably affected by transactions not of arm’s length or by underpresented or overpresented uses.
The taxpayer does not challenge this methodology employed by Mr. Deitch but attacks his testimony because he was not personally familiar with the sales data nor vouched for the employees who gathered the material for the computer, and that the admission of this material was in error because it was hearsay.
In the Chartiers Valley case, unlike the present case, the witness not only had no personal knowledge of the studies used, but also was unacquainted with the meaning of the studies’ terminology. The studies used were not prepared for ratio purposes but primarily to evaluate and prepare various computer programs. Under the circumstances, the trial judge was correct in giving no credibility to the witnesses. The studies did not have any real relevant or probative value.
In the instant case, however, the Chairman of the Board .supervised the print out of 10,546 sales of which 3,701 sales were excluded. He then discussed in detail and thus showed real familiarity with the methodology used to determine the ratio. He showed familiarity with weighted as contrasted to unweighted ratios. He testified that the .system used was affirmed by the .Supreme Court.
As Chairman of the Board of Assessment Appeals, his testimony as to methodology employed is certainly relative and probative of the issue involved. His opinion of the ratio found by the Board was based on the data of sales used by the Board and taken from the Recorder of Deeds Office. The contention that the *351technique used is inappropriate goes to the weight that the fact finder is to give to the testimony and not its admissibility. The fact finder may consider the fact that a large number of sales were eliminated in the study. But here again this goes to the weight of the testimony rather than its admissibility. It is not necessary that the Chairman have personal knowledge of the data or vouch for the employees. The trial court’s decision to accept as credible the testimony of Mr. Deitch must prevail since it is supported by the evidence. Mr. Deitch used the data in evidence and applied to it the techniques approved in the Keebler case.